Exhibit 10.2

EXECUTION COPY

 

LOGO [g738963ex10_2pg001.jpg]

Citibank Preferred Custody Services

Agreement

Between

Citibank, N. A. as

“Escrow Agent”

and

Montage Technology Group Limited

(the “Company”)

and

Shanghai Pudong Science and Technology Investment Co., Ltd.

(“Parent”)

and

New Star Venture Capital Investment Co., Ltd.

(“HK Co”)

Termination Fee Escrow Account —                     

Reverse Termination Fee Escrow Account —                     

(Account Numbers)

Citibank Escrow Agent Custody Account



--------------------------------------------------------------------------------

THIS ESCROW AGREEMENT (this “Escrow Agreement” herein) is made this 11th day of
June, 2014 among Montage Technology Group Limited, a Cayman Islands exempted
company (the “Company”), Shanghai Pudong Science and Technology Investment Co.,
Ltd., a limited liability company organized under the laws of the People’s
Republic of China (“Parent”), New Star Venture Capital Investment Co., Ltd., a
limited company organized under the laws of Hong Kong (the “HK Co”), and
CITIBANK, N.A. (the “Escrow Agent” herein).

The above-named parties appoint said Escrow Agent with the duties and
responsibilities and upon the terms and conditions provided in Schedule A
annexed hereto and made apart hereof, and references herein to this Escrow
Agreement shall include Schedule A annexed hereto.

ARTICLE FIRST: The above-named parties agree that the following provisions shall
control with respect to the rights, duties, liabilities, privileges and
immunities of the Escrow Agent:

 

  a) The Escrow Agent shall neither be responsible for or under, nor chargeable
with knowledge of, the terms and conditions of any other agreement, instrument
or document executed between/among the parties hereto, except as may be
specifically provided in Schedule A annexed hereto (including verification of
the capitalized terms used in Schedule A and defined in the Merger Agreement (as
defined in Schedule A)). This Escrow Agreement sets forth all of the obligations
of the Escrow Agent, and no additional obligations shall be implied from the
terms of this Escrow Agreement or any other agreement, instrument or document.
As only between the Company, Parent and HK Co, in the event of a conflict
between the Merger Agreement and this Escrow Agreement, the terms of the Merger
Agreement (as defined in Schedule A) shall prevail over the terms of this Escrow
Agreement.

 

  b) The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney or
other writing delivered to it by any other party without being required to
determine the authenticity or validity thereof or the correctness of any fact
stated therein, the propriety or validity of the service thereof, or the
jurisdiction of the court issuing any judgment or order. The Escrow Agent may
act in reliance upon any signature believed by it to be genuine, and may assume
that such person has been properly authorized to do so, so long as it first
completes the telephone call back procedure described in Article Sixth.

 

  c) Each of the parties, jointly and severally, agrees to reimburse the Escrow
Agent on demand for, and to indemnify and hold the Escrow Agent harmless against
and with respect to, any and all loss, liability, damage or expense (including,
but without limitation, attorneys’ fees, costs and disbursements) that the
Escrow Agent may suffer or incur in connection with this Escrow Agreement and
its performance hereunder or in connection herewith, except to the extent such
loss, liability, damage or expense arises from a breach of this Escrow Agreement
as adjudicated by a court of competent jurisdiction to constitute willful
misconduct or gross negligence. The Escrow Agent shall have the further right at
any time and from time to time to charge, and reimburse itself from, the
property held in escrow hereunder.

 

  d) The Escrow Agent may consult with legal counsel of its selection in the
event of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel. Each of the parties, jointly and severally, agrees
to reimburse the Escrow Agent on demand for such legal fees, disbursements and
expenses and in addition, in the event that the Escrow Agent shall not have been
paid or reimbursed for any such legal fees, disbursements or expenses within 30
calendar days of a request to the other parties hereto, the Escrow Agent shall
have the right to reimburse itself for such fees, disbursements and expenses
from the property held in escrow hereunder.

 

  e) The Escrow Agent shall be under no duty to give the property held in escrow
by it hereunder any greater degree of care than it gives its own similar
property.

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 2



--------------------------------------------------------------------------------

  f) The Escrow Agent shall invest the property held in escrow in such a manner
as directed in Schedule A annexed hereto, which may include deposits in Citibank
and mutual funds advised, serviced or made available by Citibank or its
affiliates even though Citibank or its affiliates may receive a benefit or
profit therefrom. The Escrow Agent and any of its affiliates are authorized to
act as counterparty, principal, agent, broker or dealer while purchasing or
selling investments as specified herein. The Escrow Agent and its affiliates are
authorized to receive, directly or indirectly, fees or other profits or benefits
for each service, task or function performed, in addition to any fees as
specified in Schedule B hereof, without any requirement for special accounting
related thereto.

The parties to this Escrow Agreement acknowledge that non-deposit investment
products are not obligations of, or guaranteed, by Citibank/Citigroup nor any of
its affiliates; are not FDIC insured; and are subject to investment risks,
including the possible loss of principal amount invested. Only deposits in the
United States are subject to FDIC insurance.

 

  g) The Escrow Agent shall have no obligation to invest or reinvest the
property held in escrow if all or a portion of such property is deposited with
the Escrow Agent after 11:00 AM Eastern Time on the day of deposit. Instructions
to invest or reinvest that are received after 11:00 AM Eastern Time will be
treated as if received on the following business day in New York. The Escrow
Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to distribute amounts from the
escrow property pursuant to the terms of this Escrow Agreement. Requests or
instructions received after 11:00 AM Eastern Time by the Escrow Agent to
liquidate all or any portion of the escrowed property will be treated as if
received on the following business day in New York. The Escrow Agent shall have
no responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the escrowed property, as applicable, provided
that the Escrow Agent has made such investment, reinvestment or liquidation of
the escrowed property in accordance with the terms, and subject to the
conditions of this Escrow Agreement.

 

  h) In the event of any disagreement between/among any of the parties to this
Escrow Agreement, or between/among them or either or any of them and any other
person, resulting in adverse claims or demands being made in connection with the
subject matter of the Escrow, or in the event that the Escrow Agent, in good
faith, be in doubt as to what action it should take hereunder, the Escrow Agent
may, at its option, refuse to comply with any claims or demands on it, or refuse
to take any other action hereunder, so long as such disagreement continues or
such doubt exists, and in any such event, the Escrow Agent shall not become
liable in any way or to any person for its failure or refusal to act, and the
Escrow Agent shall be entitled to continue to so refrain from acting until
(i) the rights of all parties shall have been fully and finally adjudicated by a
court of competent jurisdiction, or (ii) all differences shall have been
adjusted and all doubt resolved by agreement among all of the interested
persons, and the Escrow Agent shall have been notified thereof in writing signed
by all such persons. The Escrow Agent shall have the option, after 60 calendar
days’ notice to the other parties of its intention to do so, to file an
interpleader requiring the parties to answer and litigate any claims and rights
among themselves. The rights of the Escrow Agent under this paragraph are
cumulative of all other rights which it may have by law or otherwise.

 

  i) The Escrow Agent is authorized, for any securities at any time held
hereunder, to register such securities in the name of its nominee(s) or the
nominees of any securities depository, and such nominee(s) may sign the name of
any of the parties hereto to whom or to which such securities belong and
guarantee such signature in order to transfer securities or certify ownership
thereof to tax or other governmental authorities.

 

  j) Notice to the parties shall be given as provided in Schedule A annexed
hereto.

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 3



--------------------------------------------------------------------------------

ARTICLE SECOND: The Escrow Agent shall make payments of income earned on the
escrowed property as provided in Schedule A annexed hereto. Each such payee
shall provide to the Escrow Agent an appropriate W-9 form for tax identification
number certification or a W -8 form for non-resident alien certification. The
Escrow Agent shall be responsible only for income reporting to the Internal
Revenue Service with respect to income earned on the escrowed property.

ARTICLE THIRD: The Escrow Agent may, in its sole discretion, resign and
terminate its position hereunder at any time with no less than 30 calendar days’
written notice to the parties to this Escrow Agreement herein. Any such
resignation shall terminate all obligations and duties of the Escrow Agent
hereunder; provided that a successor escrow agent shall have first been
appointed in accordance with this Article Third. On the effective date of such
resignation, the Escrow Agent shall deliver this Escrow Agreement together with
any and all related instruments or documents to any successor escrow agent
agreeable to the parties, subject to this Escrow Agreement herein. If a
successor escrow agent has not been appointed prior to the expiration of 30
calendar days following the date of the notice of such resignation, the then
acting Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent, which shall be a United States bank
that is internationally recognized. Any such resulting appointment shall be
binding upon all of the parties to this Escrow Agreement.

ARTICLE FOURTH: The Escrow Agent shall receive the fees provided in Schedule B
annexed hereto. In the event that such fees are not paid to the Escrow Agent
within 30 calendar days of presentment to the party responsible for such fees as
set forth in said Schedule B, then the Escrow Agent may pay itself such fees
from the property held in escrow hereunder. Once fees have been paid, no
recapture or rebate will be made by the Escrow Agent.

ARTICLE FIFTH: Any modification of this Escrow Agreement or any additional
obligations assumed by any party hereto shall be binding only if evidenced by a
writing signed by each of the parties hereto.

ARTICLE SIXTH: In the event funds transfer instructions are given (other than in
writing at the time of execution of this Escrow Agreement), whether in writing,
by telecopier or otherwise, the Escrow Agent shall seek confirmation of such
instructions by telephone call back to the person or persons designated in
Schedule A annexed hereto, and the Escrow Agent may rely upon the confirmations
of anyone purporting to be the person or persons so designated. To assure
accuracy of the instructions it receives, the Escrow Agent may record such call
backs. If the Escrow Agent is unable to verify the instructions, or is not
satisfied with the verification it receives, it will not execute the instruction
until all issues have been resolved. The persons and telephone numbers for call
backs may be changed only in writing actually received and acknowledged by the
Escrow Agent. The parties agree to notify the Escrow Agent of any errors, delays
or other problems within 30 calendar days after receiving notification that a
transaction has been executed. If it is determined that the Escrow Agent has
released funds from escrow other than in accordance with this Escrow Agreement,
the Escrow Agent’s sole obligation is to pay or refund such amount as was
erroneously released by the Escrow Agent. In no event shall the Escrow Agent be
responsible for any incidental or consequential damages or expenses in
connection with the instruction. Any claim for interest payable will be at the
Escrow Agent’s published savings account rate in effect in New York, New York.

ARTICLE SEVENTH: This Escrow Agreement shall be governed by the law of the State
of New York in all respects. The parties hereto irrevocably and unconditionally
submit to the jurisdiction of a federal or state court located in the Borough of
Manhattan, City, County and State of New York, in connection with any
proceedings commenced regarding this Escrow Agreement, including but not limited
to, any interpleader proceeding or proceeding for the appointment of a successor
escrow agent the Escrow Agent may commence pursuant to this Escrow Agreement,
and all parties irrevocably submit to the jurisdiction of such courts for the
determination of all issues in such proceedings, without regard to any
principles of conflicts of laws, and irrevocably waive any objection to venue of
inconvenient forum.

ARTICLE EIGHTH: This Escrow Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
Escrow Agreement. Facsimile signatures on counterparts of this Escrow Agreement
shall be deemed original signatures with all rights accruing thereto.

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 4



--------------------------------------------------------------------------------

ARTICLE NINTH: The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any obligation hereunder by reason of any occurrence
beyond its control (including, but not limited to, any provision of any present
or future law or regulation or any act of any governmental authority, any act of
God or war or terrorism, or the unavailability of the Federal Reserve Bank wire
services or any electronic communication facility). Parent and HK Co shall be
jointly and severally liable for all representations, warranties, covenants,
agreements and obligations of each of Parent and HK Co under and pursuant to the
terms of this Escrow Agreement and Schedule A attached hereto.

ARTICLE TENTH: No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions
“Citibank” by name or the rights, powers, or duties of the Escrow Agent under
this Escrow Agreement shall be issued by any other parties hereto, or on such
party’s behalf, without the prior written consent of the Escrow Agent, in each
case, except for references in the Merger Agreement or the Proxy Statement that
Citibank, N.A. is acting as Escrow Agent for the transactions contemplated
therein.

In witness whereof the parties have executed this Escrow Agreement as of the
date first above written.

CITIBANK, N.A.

as Escrow Agent

 

By:  

/s/ Kerry M. McDonough

  (Signature) Title:  

Director

Date:  

June 11, 2014

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 5



--------------------------------------------------------------------------------

MONTAGE TECHNOLOGY GROUP LIMITED By:  

/s/ Howard C. Yang

  (Signature) Title:  

Chief Executive Officer

Date:  

June 11, 2014

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 6



--------------------------------------------------------------------------------

NEW STAR VENTURE CAPITAL INVESTMENT CO., LTD. By:  

/s/ Qinghua Wang

  (Signature) Title:  

Authorized Signatory

Date:  

June 11, 2014

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 7



--------------------------------------------------------------------------------

SHANGHAI PUDONG SCIENCE AND TECHNOLOGY INVESTMENT CO., LTD. By:  

/s/ Xudong Zhu

  (Signature) Title:  

Chairman

Date:  

June 11, 2014

For additional signers, attach signature pages as needed.

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page 8



--------------------------------------------------------------------------------

SEC Shareholder Disclosure Rule 14b-2: SEC Rule 14b-2 directs us to contact you
to request authorization to provide your name, address and share position with
respect to the referenced account to requesting companies whose stock you have
voting authority over. Under the Rule, we must make the disclosures for accounts
opened after December 28, 1986, if requested, unless you specifically object to
disclosure. Hence, failure to respond will be deemed consent to disclosure.
Thank you for assisting us in complying with this SEC rule.

 

¨ Yes, we are authorized to release your name, address and share positions

 

x No, we are not authorized to release your name, address and share positions.

 

/s/ Xudong Zhu

   

June 11, 2014

(Signature)     (Date)

 

Reference Account No.:

   

Citi Private Bank is a business of Citigroup Inc. (“Citigroup”), which provides
its clients access to a broad array of products and services available through
bank and non-bank affiliates of Citigroup. Not all products and services are
provided by all affiliates or are available at all locations.

 

 

Investment Products: •No Bank Guarantee •Not FDIC Insured •May Lose Value

Citigroup Inc., its affiliates, and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of Citigroup Inc. and its
affiliates. These materials are not intended or written to be used, and cannot
be used or relied upon, by any such taxpayer for the purpose of avoiding tax
penalties. Any such taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.

Custody Services are provided by Citibank N.A.

Citi and Citi with Arc Design are registered service marks of Citigroup Inc. or
its affiliates.

© 2014 Citigroup Inc. All rights reserved.

Citibank, N.A. Member FDIC

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page   



--------------------------------------------------------------------------------

SEC Shareholder Disclosure Rule 14b-2: SEC Rule 14b-2 directs us to contact you
to request authorization to provide your name, address and share position with
respect to the referenced account to requesting companies whose stock you have
voting authority over. Under the Rule, we must make the disclosures for accounts
opened after December 28, 1986, if requested, unless you specifically object to
disclosure. Hence, failure to respond will be deemed consent to disclosure.
Thank you for assisting us in complying with this SEC rule.

 

¨ Yes, we are authorized to release your name, address and share positions

 

x No, we are not authorized to release your name, address and share positions.

 

/s/ Qinghua Wang

   

June 11, 2014

(Signature)     (Date)

 

Reference Account No.:

   

Citi Private Bank is a business of Citigroup Inc. (“Citigroup”), which provides
its clients access to a broad array of products and services available through
bank and non-bank affiliates of Citigroup. Not all products and services are
provided by all affiliates or are available at all locations.

 

 

Investment Products: •No Bank Guarantee •Not FDIC Insured •May Lose Value

Citigroup Inc., its affiliates, and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of Citigroup Inc. and its
affiliates. These materials are not intended or written to be used, and cannot
be used or relied upon, by any such taxpayer for the purpose of avoiding tax
penalties. Any such taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.

Custody Services are provided by Citibank N.A.

Citi and Citi with Arc Design are registered service marks of Citigroup Inc. or
its affiliates.

© 2014 Citigroup Inc. All rights reserved.

Citibank, N.A. Member FDIC

 

Citibank Preferred Custody Services – Escrow Agent Agreement    Page   



--------------------------------------------------------------------------------

LOGO [g738963ex10_2pg010.jpg]



--------------------------------------------------------------------------------

Schedule A

This “Schedule A” is the Schedule A referred to in that certain Escrow Agreement
dated June 11, 2014 (the Escrow Agreement, including this schedule and any other
schedules and/or exhibits attached thereto, all of the terms and conditions of
which are incorporated herein by reference, in each case as amended and/or
supplemented from time to time in accordance with the terms hereof and thereof,
the “Escrow Agreement”) by and among Montage Technology Group Limited, a Cayman
Islands exempted company (the “Company”), Shanghai Pudong Science and Technology
Investment Co., Ltd., a limited liability company organized under the laws of
the People’s Republic of China (Parent”), New Star Venture Capital Investment
Co., Limited, a Hong Kong limited company (the “HK Co”), and Citibank, N.A. (the
“Escrow Agent”). Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Merger Agreement (as defined below).

WHEREAS, the Company and Parent, the sole shareholder of the HK Co, entered into
that certain Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), whereby Merger Subsidiary will be merged with and into the
Company with the Company surviving;

WHEREAS, in the event the Merger Agreement is terminated under certain
circumstances as set forth therein, Parent shall be required to pay, or cause to
be paid, to the Company the Reverse Termination Fee;

WHEREAS, in the event the Merger Agreement is terminated under certain
circumstances as set forth therein, the Company shall be required to pay to
Parent or its designee the Termination Fee;

WHEREAS, Parent desires that its subsidiary, the HK Co, (i) make the payment of
the Reverse Termination Fee if required to be paid to the Company pursuant to
the Merger Agreement, and (ii) receive the Termination Fee from the Company in
the event required to be paid to Parent pursuant to the Merger Agreement;

WHEREAS, Parent through HK Co desires to escrow, as collateral and security for
the payment (on behalf of Parent) of the Reverse Termination Fee to the Company
in the event such fee becomes payable pursuant to the Merger Agreement, an
amount in cash equal to the Reverse Termination Fee;

 

A-1



--------------------------------------------------------------------------------

WHEREAS, the Company desires to escrow, as collateral and security for the
payment of the Termination Fee to HK Co (as the designee of Parent) in the event
such fee becomes payable pursuant to the Merger Agreement, an amount in cash
equal to the Termination Fee; and

WHEREAS, in connection with the foregoing the Company, Parent and the HK Co have
entered into the Escrow Agreement with the Escrow Agent.

 

I. Description of Transaction

The parties hereto hereby appoint Citibank, N.A. as the escrow agent for the
Escrowed Funds (as hereinafter defined) and direct Citibank, N.A., as the escrow
agent, to open and maintain a separate escrow account for each of the
Termination Fee (the “Termination Fee Escrow Account”) and the Reverse
Termination Fee (the “Reverse Termination Fee Escrow Account” and together with
the Termination Fee Escrow Account, the “Escrow Accounts”), in each case upon
the terms and conditions set forth in this Escrow Agreement. Citibank, N.A.
hereby accepts such appointment as the escrow agent for the Escrowed Funds and
agrees to open and maintain the Escrow Accounts and to act as the escrow agent
for the Escrowed Funds, in each case upon the terms and conditions set forth in
this Escrow Agreement.

In accordance with Section 6.05 of the Merger Agreement, the Company shall
deposit US$20,385,000 (the “Initial Termination Fee Escrow Amount”) via wire
transfer of immediately available funds to the Termination Fee Escrow Account.
Within five Business Days following the obtainment of the Company Shareholder
Approval (if obtained), the Company shall deposit an additional US$20,385,000
(the “Second Termination Fee Escrow Amount” and together with the Initial
Termination Fee Escrow Amount, the “Termination Fee Escrow Amount”) via wire
transfer of immediately available funds to the Termination Fee Escrow Account.
The amount of all deposits in the Termination Fee Escrow Account, and the
interest, net realized gains and other earnings accrued on such deposits, minus
any distributions therefrom hereunder are collectively referred to as the
“Termination Fee Escrowed Funds”. The Escrow Agent shall have no duty to solicit
the delivery of any property into the Termination Fee Escrow Account.

In accordance with Section 7.05 of the Merger Agreement, Parent, through the HK
Co, shall deposit US$33,970,000 (the “Initial Reverse Termination Fee Escrow
Amount”) via wire transfer of immediately available funds to the Reverse
Termination Fee Escrow Account. Within five Business Days following the
obtainment of the Company Shareholder Approval (if obtained), Parent, through
the HK Co, shall deposit an additional US$33,970,000 (the “Second Reverse
Termination Fee Escrow Amount” and together with the Initial Reverse termination
Fee Escrow Amount, the “Reverse Termination Fee Escrow Amount”) via wire
transfer of immediately available funds to

 

A-2



--------------------------------------------------------------------------------

the Reverse Termination Fee Escrow Account. The amount of all deposits in the
Reverse Termination Fee Escrow Account, and the interest, net realized gains and
other earnings accrued on such deposits, minus any distributions therefrom
hereunder are collectively referred to as the “Reverse Termination Fee Escrowed
Funds” and together with the Termination Fee Escrowed Funds, the “Escrowed
Funds”. The Escrow Agent shall have no duty to solicit the delivery of any
property into the Reverse Termination Fee Escrow Account.

For purposes of this Schedule A, (a) “Escrow Amounts” shall mean, together, the
Termination Fee Escrow Amount and the Reverse Termination Fee Escrow Amount, and
(b) “Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in the People’s Republic of China (PRC) or in New York,
New York are authorized or required by Applicable Law to close.

The Escrow Agent is not a party to any other provisions, covenants or agreements
as may exist between the Company, on the one hand, and Parent or the HK Co, on
the other hand, and shall not distribute or release the Escrowed Funds except in
accordance with the express terms and conditions of Article III below; provided
that the Escrow Agent shall be required to refer to the Merger Agreement to the
extent it references capitalized terms used in the Escrow Agreement and this
Schedule A (and solely to verify the meanings of such capitalized terms).

 

II. Investment Instructions

Unless otherwise instructed in writing by the Company and Parent, the Escrow
Agent shall invest and reinvest the Escrowed Funds in a “noninterest-bearing
transaction account” insured by the Federal Deposit Insurance Corporation
(“FDIC”) to the applicable limits. The Escrowed Funds shall at all times remain
available for distribution in accordance with Section III below.

The Escrow Agent is authorized to establish a noninterest-bearing transaction
account for each of the Termination Fee Escrowed Funds and the Reverse
Termination Fee Escrowed Funds and to transfer cash balances between the Escrow
Accounts and its respective noninterest-bearing transaction account as necessary
to facilitate transactions as contemplated by the Escrow Agreement and this
Schedule A. The parties hereto acknowledge that a monthly account statement will
be issued for the noninterest-bearing transaction account in addition to the
monthly account statement for the Escrow Accounts.

 

A-3



--------------------------------------------------------------------------------

III. Disbursement Instructions

The Escrow Agent shall retain the Termination Fee Escrowed Funds in the
Termination Fee Escrow Account and the Reverse Termination Fee Escrowed Funds in
the Reverse Termination Fee Escrow Account unless and until such funds are to be
released pursuant to this Section III.

A. In the event that the HK Co delivers to the Escrow Agent a notice executed by
the HK Co certifying:

 

(X)    (1)    that the Merger Agreement has been validly terminated by Parent
pursuant to Section 10.01(c)(i) of the Merger Agreement or by the Company
pursuant to Section 10.01(d)(i) of the Merger Agreement,

 

  (2) that pursuant to Section 11.04(b)(i) of the Merger Agreement Parent or its
designee is entitled to payment by the Company of the Termination Fee and that
Parent is entitled to the return of all of the Reverse Termination Fee Escrow
Funds, and

 

  (3) the dollar amount (USD) to which Parent or its designee is entitled under
Section 11.04(b)(i) of the Merger Agreement in respect of the Termination Fee,
or

 

(Y)    (1)    that the Merger Agreement has been validly terminated by Parent
pursuant to Section 10.01(c)(iii) of the Merger Agreement,

 

  (2) that pursuant to Section 11.04(b)(iv) of the Merger Agreement Parent or
its designee is entitled to the payment by the Company of the Initially
Deposited Termination Fee and that the HK Co is entitled to the return of all of
the Reverse Termination Fee Escrow Funds, and

 

  (3) the dollar amount (USD) to which Parent or its designee is entitled under
Section 11.04(b)(iv) of the Merger Agreement in respect of the Initially
Deposited Termination Fee,

then, subject to Section III(D) below, no less than two but no more than three
Business Days from delivery of a copy of such notice by the HK Co to the Escrow
Agent and the Company (provided, that such notice shall not be deemed valid
unless such notice is delivered by electronic mail (email) substantially
concurrently to the Company), the Escrow Agent shall disburse (x) by wire
transfer of immediately available funds to the HK

 

A-4



--------------------------------------------------------------------------------

Co as set forth in Annex A or as otherwise directed in such notice, (i) out of
the Termination Fee Escrow Account, the amount of the Termination Fee Escrow
Funds specified in such notice and (ii) the full amount of the Reverse
Termination Fee Escrowed Funds held in the Reverse Termination Fee Escrow
Account and (y) to the Company as set forth in Annex A or as may otherwise be
directed in a notice to the Escrow Agent executed by the Company, the amount of
the remaining Termination Fee Escrowed Funds held in the Termination Fee Escrow
Account, after disbursement of the amounts provided for in clause (x)(i)
immediately above.

Each of Parent and HK Co agree that it shall deliver to the Company by
electronic mail (email) and its counsel a copy of each notice it delivers to the
Escrow Agent pursuant to this Section III(A) substantially concurrent with the
delivery of such notice to the Escrow Agent.

B. In the event that the Company delivers to the Escrow Agent a notice executed
by the Company certifying:

 

(X)    (1)    that the Merger Agreement has been validly terminated by the
Company or Parent pursuant to Section 10.01(b)(i) or Section 10.01(b)(ii) of the
Merger Agreement or by the Company pursuant to Section 10.01(d)(iii) of the
Merger Agreement,

 

  (2) that pursuant to Section 11.04(b)(iii) of the Merger Agreement the Company
is entitled to payment by Parent or Parent Assignee of the Reverse Termination
Fee and the Company is entitled to the return of all of the Termination Fee
Escrowed Funds, and

 

  (3) the dollar amount (USD) to which the Company is entitled under
Section 11.04(b)(iii) of the Merger Agreement in respect of the Reverse
Termination Fee, or

 

(Y)    (1)    that the Merger Agreement has been validly terminated by the
Company pursuant to Section 10.01(d)(iv) of the Merger Agreement,

 

  (2) that pursuant to Section 11.04(b)(v) of the Merger Agreement the Company
is entitled to payment by Parent, through the HK Co, of the Initially Deposited
Reverse Termination Fee and the Company is entitled to the return of all of the
Termination Fee Escrowed Funds; and

 

  (3) the dollar amount (USD) to which the Company is entitled under
Section 11.04(b)(v) of the Merger Agreement in respect of the Initially
Deposited Reverse Termination Fee,

 

A-5



--------------------------------------------------------------------------------

then, subject to Section III(D) below, no less than two but no more than three
Business Days from delivery of a copy of such notice by the Company to the
Escrow Agent and HK Co (provided, that such notice shall not be deemed valid
unless such notice is delivered by electronic mail (email) substantially
concurrently to the HK Co), the Escrow Agent shall disburse (x) by wire transfer
of immediately available funds to the Company as set forth in Annex A or as
otherwise directed in such notice, (i) out of the Reverse Termination Fee Escrow
Account, the amount of the Reverse Termination Fee Escrowed Funds specified in
such notice and (ii) the full amount of the Termination Fee Escrowed Funds held
in the Termination Fee Escrow Account, and (y) to the HK Co as set forth in
Annex A or as may otherwise be directed in a notice to the Escrow Agent executed
by the HK Co, the amount of the remaining Reverse Termination Fee Escrowed Funds
held in the Reverse Termination Fee Escrow Account, after disbursement of the
amounts provided for in clause (x) immediately above.

The Company agrees that it shall deliver by electronic mail (email) to the HK Co
and its counsel a copy of each notice it delivers to the Escrow Agent pursuant
to this Section III(B) substantially concurrent with the delivery of such notice
to the Escrow Agent.

C. In the event that either the HK Co or the Company delivers to the Escrow
Agent a notice executed by the HK Co or the Company, as applicable, and
certifying that

(1) the Merger Agreement has been validly terminated by the Company and/or
Parent pursuant to the terms thereof and

(2) pursuant to the terms of the Merger Agreement, neither the Termination Fee
nor the Initially Deposited Termination Fee is payable to Parent and neither the
Reverse Termination Fee nor the Initially Deposited Reverse Termination Fee is
payable to the Company,

then, subject to Section III(D) below, no less than two but no more than three
Business Days from delivery of a copy of such notice by either the Company or
the HK Co, as applicable, to the Escrow Agent and the other party hereto
(provided, that such notice shall not be deemed valid unless such notice is
delivered by electronic mail (email) substantially concurrently to such other
party hereto), the Escrow Agent shall disburse (x) the full amount of the
Termination Fee Escrowed Funds held in the Termination Fee Escrow Account by
wire transfer of immediately available funds to the Company as set forth in
Annex A or as otherwise directed in a notice to the Escrow Agent executed by the

 

A-6



--------------------------------------------------------------------------------

Company and (y) the full amount of the Reverse Termination Fee Escrowed Funds
held in the Reverse Termination Fee Escrow Account by wire transfer of
immediately available funds to the HK Co as set forth in Annex A or as directed
in a notice to the Escrow Agent executed by the HK Co.

Each of the Company and the HK Co agrees that it shall deliver to the HK Co or
the Company, as applicable, and its counsel a copy of each notice it delivers to
the Escrow Agent pursuant to this Section III(C) substantially concurrent with
the delivery of such notice to the Escrow Agent.

D. In the event that the Escrow Agent receives a notice in accordance with any
of the foregoing clauses of this Section III and that, prior to disbursing the
Escrowed Funds, the Escrow Agent receives a notice from the Company or the HK Co
objecting to such disbursement, then the Escrow Agent shall not disburse the
Termination Fee Escrowed Funds or the Reverse Termination Fee Escrowed Funds
until (x) delivery to the Escrow Agent of joint instructions executed by both
the HK Co and the Company and then only in accordance with such joint
instructions or (y) receipt of an order of a court specified in the Escrow
Agreement ordering disbursement of the Termination Fee Escrowed Funds or the
Reverse Termination Fee Escrowed Funds and then only in accord with such court
order.

E. In the event that the Escrow Agent receives joint instructions executed by
both the HK Co and the Company requesting the release of the Escrowed Funds,
then the Escrow Agent shall release the Escrowed Funds in accordance with such
joint instructions. The Company, Parent and the HK Co agree that in connection
with the Closing under the Merger Agreement, (i) the Company and HK Co shall
execute and deliver joint instructions to the Escrow Agent to request that the
Escrow Agent disburse (x) the full amount of the Termination Fee Escrowed Funds
held in the Termination Fee Escrow Account by wire transfer of immediately
available funds to the Company as set forth in Annex A or as otherwise directed
by the Company and (y) the full amount of the Reverse Termination Fee Escrowed
Funds held in the Reverse Termination Fee Escrow Account by wire transfer of
immediately available funds to the Paying Agent and applied toward payment of a
portion of the Merger Consideration payable under the Merger Agreement (or as
otherwise directed by HK Co).

F. Parent and HK Co shall be jointly and severally liable for all
representations, warranties, covenants, agreements and obligations of each of
Parent and HK Co under and pursuant to the terms of the Escrow Agreement and
this Schedule A.

 

A-7



--------------------------------------------------------------------------------

IV. Tax Information

The Company shall be responsible for and the taxpayer on all taxes due on the
interest or income earned on such portion or all, if any, as applicable, of the
Termination Fee Escrowed Funds that it receives pursuant to Section III hereof
for the calendar year in which such interest or income is earned, and the HK Co
shall be responsible for and the taxpayer on all taxes due on the interest or
income earned on such portion, if any, of the Termination Fee Escrowed Funds
that it receives pursuant to Section III hereof for the calendar year in which
such interest or income is earned. To the extent the Reverse Termination Fee
Escrowed funds are disbursed to the Company pursuant to Section III hereof, the
Company shall be responsible for and the taxpayer on all taxes due on the
interest or income earned, if any, on the Reverse Termination Fee Escrowed Funds
for the calendar year in which such interest or income is earned, otherwise the
HK Co shall be responsible for and the taxpayer on all taxes due on the interest
or income earned, if any, on the Reverse Termination Fee Escrowed Funds for the
calendar year in which such interest or income is earned. A W-8BEN for each of
the Company and the HK Co shall be provided to the Escrow Agent upon execution
of this Escrow Agreement. For proxy and corporate action purposes, the Company
shall be the primary owner of the Termination Fee Escrow Account and HK Co shall
be the primary owner of the Reverse Termination Fee Escrow Account.

 

V. Termination of the Escrow Account

This Escrow Agreement, the duties of the Escrow Agent and the Escrow Accounts
shall automatically terminate upon the payment in full by the Escrow Agent of
all of the Escrowed Funds as directed herein.

 

A-8



--------------------------------------------------------------------------------

VI. Notices

Any notice or other communication required or permitted to be delivered to any
party under this Escrow Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered (by hand, by registered
mail, by courier or express delivery service or by facsimile or email) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties):

 

  If to the Company:        Name:    Montage Technology Group Limited    
Address:    Room A1601, Technology Building, 900 Yi Shan Road        Xuhui
District, Shanghai, 200233        People’s Republic of China     Attn:    Howard
Yang     Telephone:    +86-21-6128-5678     Facsimile:   

+86-21-5426-3132

+1-408-982-2789

    Email:   

howard.yang@montage-tech.com

mark.voll@montage-tech.com

  With a copy to the Company’s counsel:        Name:    O’Melveny & Myers LLP  
  Address:    Two Embarcadero Center, 28th Floor        San Francisco,
California 94111     Attn:    Paul Scrivano, Esq.     Telephone:    415-984-8734
    Facsimile:    415-984-8701     Email:    pscrivano@omm.com     If to the HK
Co or Parent:        Name:    Shanghai Pudong Science and Technology Investment
Co., Ltd.     Address:    13 Building, No. 439 Chunxiao Rd.        Zhangjiang
High-Tech Park, Pudong, Shanghai, PRC     Attn:    Qinghua Wang / Xuexia Duan  
  Telephone:    +86-21-5027-6353 / +86-21-5027-6322        +86-13501778483 /
+86-13482274160     Facsimile:    +86-21-5027-6385     Email:   
wangqh@pdsti.com / duanxx@pdsti.com / xuexiaduan@126.com

 

A-9



--------------------------------------------------------------------------------

  With a copy to the HK Co’s and Parent’s counsel:        Name:    Kirkland &
Ellis     Address:    26th Floor, Gloucester Tower        The Landmark        15
Queen’s Road Central        Hong Kong     Attn:    David Zhang / Stephanie Tang
    Telephone:       

Facsimile:

Email:

  

852-03761-3301

david.zhang@kirkland.com and stephanie.tang@kirkland.com

  If to the Escrow Agent        Name:    Citibank, N.A.     Address:    Citi
Private Bank        153 East 53rd Street, 21st Floor        New York, NY 10022  
  Attn:    Ms. Kerry McDonough, Director     Telephone:    212-783-7110    

Facsimile:

Email:

  

212-783-7131

kerry.mcdonough@citi.com

 

VII. Account Statements and Advices

The Escrow Agent shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions made in respect of the
Escrowed Funds. Unless instructed otherwise in writing by the party in question,
the Escrow Agent shall prepare monthly account statements for the Escrow
Accounts and deliver such statements to all parties listed in the “Notices”
section herein within ten days from the close of each month, statements shall
set forth all investments, receipts, disbursements and other transactions
effected by the Escrow Agent, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Escrow Accounts at
the end of such month. All such parties shall also receive advices for all
transactions in the Escrow Account as any such transactions occur. Any party
hereto may at any time during the Escrow Agent’s business hours (with reasonable
notice) inspect any records or reports relating to the Escrow Fund.

 

A-10



--------------------------------------------------------------------------------

VIII. AUTHORIZED PERSONS OF THE COMPANY AND THE HK CO

The Escrow Agent shall be authorized to take instructions singly from each of
Howard Yang (Telephone: +86-21-6128-5678) or Mark Voll (Telephone:
1-408-982-2780; Alternate Phone: +86-21-6128-5678 x8618) on behalf of the
Company and Xuexia Duan (Telephone: +86-21-5027-6322; Alternative/Cell Phone:
+86-134-8227-4160) or Qinghua Wang (Telephone: +86-21-5027-6353;
Alternative/Cell Phone: +86-135-0177-8483) on behalf of the HK Co and Parent
with respect to the Escrowed Funds in accordance with the terms herein. The
above persons shall also be the designated callback authorized individuals of
the Company and the HK Co, respectively, and at least one of the above persons
on behalf of each of the Company, on the one hand, and HK Co and Parent, on the
other hand, shall be notified by the Escrow Agent, prior to the release of all
or a portion of the Escrowed Funds from the Escrow Accounts; provided, that if
the designated person of the party not receiving any of the Escrowed Funds from
the Escrow Account does not answer the telephone call by the Escrow Agent or
respond to the Escrow Agent after two (2) telephone calls (separated by at least
18 hours) by the Escrow Agent to such person, the callback procedure of the
Escrow Agent under this paragraph shall be deemed satisfied with respect to such
party.

 

IX. Certificate of Incumbency

A Certificate of Incumbency for each of the Company, HK Co and Parent shall be
provided to the Escrow Agent upon execution of this Escrow Agreement.

 

X. Fee Information; Miscellaneous

The HK Co shall be responsible for and agrees to promptly pay the Escrow Agent,
upon request from the Escrow Agent, Escrow Agent’s compensation with respect to
the Reverse Termination Fee Escrow Account as set forth on Schedule B for its
services as escrow agent hereunder, and to reimburse the Escrow Agent for all
costs and expenses in connection with the performance of its duties and
obligations hereunder in connection with the Reverse Termination Fee Escrow
Account, including reasonable attorneys’ fees incurred by the Escrow Agent. The
Company shall be responsible for and

 

A-11



--------------------------------------------------------------------------------

agrees to promptly pay the Escrow Agent, upon request from the Escrow Agent,
Escrow Agent’s compensation with respect to the Termination Fee Escrow Account
as set forth on Schedule B for its services as escrow agent hereunder, and to
reimburse the Escrow Agent for all costs and expenses in connection with the
performance of its duties and obligations hereunder in connection with the
Termination Fee Escrow Account, including reasonable attorneys’ fees incurred by
the Escrow Agent. All references in the Escrow Agreement and this Schedule A to
“$”, “USD” or “dollars” refer to United States dollars. The Escrow Agreement and
this Schedule A is in the English language, and while the Escrow Agreement
and/or this Schedule A may be translated into other languages, the English
version of the Escrow Agreement and of this Schedule A shall control.

 

XI. Assignment

Unless otherwise agreed in writing by the parties hereto, no rights or
obligations under the Escrow Agreement or this Schedule A may be assigned or
delegated by operation of law or otherwise, and any purported assignment or
delegation in violation of this Section XI is void.

 

XII. Confidentiality

The Escrow Agent agrees to treat information relating to all aspects of the
transactions contemplated in the Escrow Agreement and this Schedule A as
confidential information and agrees not to disclose such information to any
other person without the prior written consent of each of the Company and the HK
Co. The Escrow Agent shall not make any public disclosures or statements to the
press or any other person with respect to the transactions contemplated
hereunder without the prior written consent of each of the Company and the HK
Co.

 

XII. Limited Rights in Escrow Property; Security Interest.

(a) It is the intention of the parties hereto that this Escrow Agreement create
a true escrow and none of the parties shall have any ownership of, or rights in,
the Escrow Accounts or the Escrowed Funds, other than the limited contractual
right to receive the Escrow Funds under the circumstances specified in
Section III of this Schedule A.

 

A-12



--------------------------------------------------------------------------------

(b) As security for the due and punctual payment when due of the Termination
Fee, the Company hereby pledges, assigns and grants to HK Co, a continuing
security interest in, and a lien on, all of its rights, title and interest to,
and arising under, this Escrow Agreement, whether now owned or hereafter
acquired. As security for the due and punctual payment when due of the Reverse
Termination Fee, HK Co hereby pledges, assigns and grants to the Company, a
continuing security interest in, and a lien on, all of its rights, title and
interest to, and arising under, this Escrow Agreement, whether now owned or
hereafter acquired. The Company and HK Co, in their capacities as issuers of
their respective escrow under this Escrow Agreement, are collectively referred
to herein as the “Escrow Issuers.”

(c) If, notwithstanding the intention of the parties set forth in XII(a) hereof,
the Company is determined to have any right, title or interest in the
Termination Fee Escrowed Funds whether now owned or hereafter acquired, then as
security for the due and punctual payment when due of the Termination Fee, the
Company hereby pledges, assigns and grants to HK Co, a continuing security
interest in, and a lien on, the Termination Fee Escrowed Funds. If,
notwithstanding the intention of the parties set forth in XII(a) hereof, HK Co
is determined to have any right, title or interest in the Reverse Termination
Fee Escrowed Funds whether now owned or hereafter acquired, then as security for
the due and punctual payment when due of the Reverse Termination Fee, HK Co
hereby pledges, assigns and grants to the Company, a continuing security
interest in, and a lien on, the Reverse Termination Fee Escrowed Funds.

(d) The parties hereto acknowledge and agree that: (i) each Escrow Account will
be treated as a “Securities Account,” (ii) the Escrowed Amounts will be treated
as “Financial Assets,” (iii) this Agreement governs the Escrow Accounts and
provides rules governing the priority among possible “Entitlement Orders”
received by the Escrow Agent as “Securities Intermediary” from the Escrow
Issuers and any other persons entitled to give “Entitlement Orders” with respect
to such Financial Assets and (iv) the “Securities Intermediary’s Jurisdiction”
is the State of New York. The Escrow Agent is a “Securities Intermediary” with
respect to the Escrow Accounts and the “Financial Assets” credited to the Escrow
Account. Except as specifically provided herein, the terms of the New York
Uniform Commercial Code, as amended, or any successor provision (the “UCC”),
will apply to this Agreement, and all terms quoted in this Section XII will have
the meanings assigned to them by Article 8 of the UCC.

(e) The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to each Escrow Account will be promptly credited to such
Escrow Account by the Escrow Agent. The Escrow Agent has not and shall not enter
into any control agreement or any other agreement relating to the Escrow Account
or the Escrowed Funds with any other third party without the prior written
consent of the Escrow Issuers, except for this Escrow Agreement.

 

A-13



--------------------------------------------------------------------------------

(f) The Company acknowledges and agrees that the Termination Fee Escrow Account
will be under the control (within the meanings of Sections 8-106, 9-106 and
9-104 of the UCC) of HK Co and, notwithstanding any other provision of this
Escrow Agreement, the Escrow Agent will comply with all “Entitlement Orders” and
instructions given by HK Co with respect to the Termination Fee Escrow Account
or Termination Fee Escrowed Funds without further consent of the Company. HK Co
acknowledges and agrees that the Reverse Termination Fee Escrow Account will be
under the control (within the meanings of Sections 8-106, 9-106 and 9-104 of the
UCC) of the Company and, notwithstanding any other provision of this Escrow
Agreement, the Escrow Agent will comply with all “Entitlement Orders” and
instructions given by the Company with respect to the Reverse Termination Fee
Escrow Account or Reverse Termination Fee Escrowed Funds without further consent
of HK Co.

(g) Except as expressly set forth in Sections II and III hereof, none of the
Escrow Issuers shall have any right to give any “Entitlement Orders” or
instructions. Each Escrow Issuer agree to take all steps necessary or as may be
reasonably requested by the other party in connection with the perfection of the
such party’s security interest in this Agreement and the applicable Escrowed
Amounts and, without limiting the generality of the foregoing, each of the
Escrow Issuers hereby authorizes the other party to file one or more UCC
financing statements, in such jurisdictions and filing offices and containing
such description of collateral as is necessary or advisable in order to perfect
the security interest granted herein (although such right shall not be implied
in any way to impose any obligation on the Escrow Agent to do so).

(h) Upon the release of any Escrowed Amounts pursuant to Section III hereof, the
applicable security interest hereunder automatically terminate with respect to
any such Escrowed Amounts without any further action and such released Escrowed
Amounts will be delivered free and clear of any and all liens, claims or
encumbrances of any person. At the written request of the applicable Escrow
Issuers, the other party will give all necessary authorizations to allow such
Escrow Issuer or its designee to terminate any financing statements and will
execute such other documents without recourse, representation or warranty of any
kind as such Escrow Issuer may reasonably request in writing to evidence or
confirm the termination of the security interest in such released Escrow
Amounts.

 

A-14



--------------------------------------------------------------------------------

XIII. Consent to Jurisdiction by the Company, Parent and HK Co.

Each of Parent, HK Co and the Company hereby irrevocably and unconditionally
designates, appoints and empowers Law Debenture Corporate Services Inc., 400
Madison Avenue, 4th Floor, New York, NY 10017, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf service of any
and all legal process, summons, notices and documents that may be served in any
action, suit or proceeding brought against such party in any such United States
federal or state court with respect to its obligations, liabilities or any other
matter arising out of or in connection with the Escrow Agreement or this
Schedule A and that may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts. If for any reason
such designee, appointee and agent hereunder shall cease to be available to act
as such, each of Parent, HK Co and the Company agrees to promptly designate a
new designee, appointee and agent in the State of New York on the terms and for
the purposes of this Article XIII reasonably satisfactory to the other parties
hereto. Parent, HK Co and the Company hereby irrevocably consents and agrees to
the service of any and all legal process, summons, notices and documents in any
such action, suit or proceeding against Parent, HK Co and the Company,
respectively, by serving a copy thereof upon the relevant agent for service of
process referred to in this Article XIII (whether or not the appointment of such
agent shall for any reason prove to be ineffective or such agent shall accept or
acknowledge such service) or by sending copies thereof by a recognized next day
courier service to Parent, HK Co. and the Company, respectively, at its address
specified in or designated pursuant to the Escrow Agreement and this Schedule A.
Each party agrees that the failure of any such designee, appointee and agent to
give any notice of such service to them shall not impair or affect in any way
the validity of such service or any judgment rendered in any action or
proceeding based thereon. The parties agree that service of process may also be
effected by certified or registered mail, return receipt requested, or by
reputable overnight courier service, directed to the other party at the
addresses set forth herein, and service so made shall be completed when
received.

 

A-15



--------------------------------------------------------------------------------

Annex A

Company Default Wire Instructions

HK Co Default Wire Instructions

Paying Agent Wire Transfer Instructions

To be provided at or prior to the Closing of the Merger.

 

A-1